Ellison, J.
— This was an action of forcible entry and detainer whereby possession of a tract of land is sought by plaintiff. He recovered below, and defendant has brought the case here.' An examination of the record satifies us that the appeal is not well grounded. The instructions given for plaintiff are those which have been so frequently given in such cases, and have so frequently been upheld by the appellate courts of this state, that we need not enter into a discussion of their merit, save to remark that there was evidence upon which to base them. The following instructions were refused for defendant: “2. The court instructs the jury that although they may believe from the evidence that, at the time the defendant entered upon the land described in plaintiff’s complaint, the plaintiff was in actual possession of said premises, and exercising visible acts of ownership over the same, yet, if the jury believe from the evidence that the defendant entered upon said premises wrongfully and without force, by disseizen, that is, by entering upon the same by passing through an opening in a fence without using any force or in any wise making or aiding in making such opening, in the absence of and without the knowledge of the plaintiff, and continued in said possession to the commencement of this suit, then the jury should find for the defendant, unless the plaintiff made demand in writing on defendant to deliver possession of the same to him before the commencement of this suit, and there is no evidence that such demand was made.”
“4. If the jury believe from the evidence that, at the time defendant entered upon the premises mentioned in the plaintiff’s complaint, the plaintiff was not *229in the actual and exclusive possession of the same, but that said premises had been inclosed with lands belonging to other parties, as a common field or inclosure, by one fence around the same, and that said other parties had been and were using said inclosure, of which said lands mentioned in plaintiff’s complaint formed a part, in connection with plaintiff, then and in that ease the verdict should be for the defendant.”
The second was properly refused. No actual force against plaintiff’s possession is necessary. The fourth was also properly refused. The first part of it had been embodied in an instruction for defendant which was given. The other part as to a common inclosure of this and other lands could not affect plaintiff if he was in possession of the part of which he was dispossessed. A common inclosure of a number of fields owned by different parties and pastured in common will not destroy such an actual possession of either field so as to defeat an action of forcible entry and detainer.
There was no evidence as to the change in the ■channel of the Missouri river, or as to the boundary lines of Holt county, or the boundary line between Missouri and Nebraska, or as to where the Missouri river ran twenty-five years ago. Instructions on these matters were, therefore, properly refused. The judgment will be affirmed.
All concur.